JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-14-00271-CV

                             BILLY RAY BARNES, Appellant

                                             V.

                             MARQUITA DEADRICK, Appellee

   Appeal from the 257th District Court of Harris County. (Tr. Ct. No. 2013-06126).

       This case is an appeal from the final judgment signed by the trial court on January 9,
2014. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that there was error in the trial court’s judgment.
Accordingly, the Court reverses the trial court’s judgment and remands the case to the
trial court for further proceedings.

       The Court orders that the appellee, Marquita Deadrick, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered March 17, 2015.

Panel consists of Justices Keyes, Higley, and Brown. Opinion delivered by Justice Higley.
Justice Keyes, dissenting.